           Case 1:20-cr-01219-JB Document 32 Filed 07/31/20 Page 1 of 1
                                                                                      F'ILED
                                                                         UNITED ST/\TES DISTRICT COUNT
                                                                          ALBUQI-,i:.nQUE, NEW MEXICO
                         IN THE UNITED STATES DISTRICT COURT
                                                                                      JUL 3 12020
                            FOR THE DISTRICT OF NEW           MEXICO      J




                                                                              MITCHELL R. EI.rEiS
UNITED STATES OF AMEzuCA,
                                                                                    CLERK lr'',.t"r
                       Plaintiff,

vs.                                                                           No. CR 20-1219 JB

BLAINE MORGAN,

                       Defendant.

                                     ORDER OF RELEASE

        THIS MATTER having come before the Court by counsel for the defendant upon the

motion to review and amendment of detention order (Doc. 23), to which the United States

responded in opposition. The Court has considered the positions of the parties, and in addition to

reviewing the Pretrial Services Report Addendum (Doc. 20) has carefully considered the criminal

complaint, indictment, as well as the transcript of the July 13, 2020 deteriion hearing, and takes

notice of updated information from Pretrial Services, specifically concerning Pretrial Services'

ability to monitor and supervise the Defendant at his residence. Being fully informed in the

premises, the Court finds that the motion is well+aken and conditions of release can be set to

guarantee the future appearance of the Defendant and the safety of the community. Accordingly,

the Court grants the release of Mr. Morgan, under conditions.

       IT IS THEREFORE ORDERED that the Defendant, Blaine Morgan, is released from the

custody of the United States Marshal. Mr. Morgan must reside at his residence under conditions

of supervision, as set forth in the order Setting conditions of   Release.     ,^..

                                                                         F {7*^*
                                                                     F. ROBBENHAAR
                                                                     States Magistrate Judge
